Case 2:20-cv-02518-CJC-PD Document 15 Filed 10/15/20 Page 1 of 2 Page ID #:137



  1

  2
  3
  4
  5
  6
  7
  8                      UNITED STATES DISTRICT COURT
  9                     CENTRAL DISTRICT OF CALIFORNIA
 10
 11    LAWRENCE WHITE,                            Case No. CV 20-2518-CJC (PD)
 12                      Petitioner,              ORDER ACCEPTING REPORT
 13          v.                                   AND RECOMMENDATION OF
                                                  UNITED STATES MAGISTRATE
 14                                               JUDGE AND DENYING
       STU SHERMAN,                               CERTIFICATE OF
 15
                         Respondent.              APPEALABILITY
 16
 17
 18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the
 19   records on file, and the Report and Recommendation of United States
 20   Magistrate Judge. No objections to the Report and Recommendation have
 21   been filed. The Court accepts the Magistrate Judge’s Report and adopts it as
 22   its own findings and conclusions.
 23         Further, the Court finds that Petitioner has not made a substantial
 24   showing of the denial of a constitutional right or that it erred in its procedural
 25   ruling and, therefore, a certificate of appealability is denied. See 28 U.S.C.
 26   § 2253(c)(2); Fed. R. App. P. 22(b); Miller-El v. Cockrell, 537 U.S. 322, 336
 27
 28
Case 2:20-cv-02518-CJC-PD Document 15 Filed 10/15/20 Page 2 of 2 Page ID #:138



  1   (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000). Accordingly, the Petition
  2   is dismissed without prejudice.
  3

  4    DATED: October 15, 2020.
  5

  6

  7                                             CORMAC J. CARNEY
  8                                      UNITED STATES DISTRICT JUDGE
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                            2
